Citation Nr: 0702523	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-37 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, P.C. and G.G.




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States from 
March 1942 to November 1945.  He was awarded the Purple Heart 
Medal.  He died in May 2003.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The appellant presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Denver RO in September 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.  During the hearing, the appellant's 
representative moved to advance this case on the Board's 
docket, which was granted on the record by the undersigned.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2006); see also the September 2006 hearing transcript, page 
3.

In December 2006, the undersigned requested an opinion from 
an Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2006).  That opinion has 
been obtained and will be discussed below.




FINDINGS OF FACT

1.  The veteran died in May 2003 at the age of 82.  The death 
certificate indicated that the cause of death was 
arthsclerotic cardiovascular disease.  No autopsy was 
performed.

2.  At the time of his death in May 2003, service connection 
was in effect for a gunshot wound, moderate, muscle group III 
with foreign body and degenerative joint disease; residuals 
of a gunshot wound, right forehead, slight with intermediate 
headaches; and, residuals of a pleural cavity injury 
manifested by hemoptysis, minimal.

3.  A medical opinion from an IME who reviewed the evidence 
in the claims file in December 2006 provides sufficient 
medical nexus evidence to establish that the veteran's 
gunshot wound and associated chest pain masked his fatal 
cardiovascular disease and was thus a contributory cause of 
his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was a result 
of his service-connected gunshot wounds.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the appellant regarding her 
cause of death claim in June 2003.  This letter appears to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of either the June 2003 VCAA notice letter or 
VA's development of the claim in light of the fact that the 
Board is granting the claim.  Any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board also notes the appellant has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated August 9, 2006.  As 
discussed in detail below, the Board is granting the 
appellant's claim.  It is not the Board's responsibility to 
assign an effective date in the first instance.  The Board is 
confident that if required, the appellant will be afforded 
any additional appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2006).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  However, service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  

With respect to element (2), at the time of the veteran's 
death, service connection was in effect for a gunshot wound, 
moderate, muscle group III with foreign body and degenerative 
joint disease; residuals of a gunshot wound, right forehead, 
slight with intermediate headaches; and residuals of a 
pleural cavity injury manifested by hemoptysis, minimal.  
Hickson element (2) is therefore met.

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that the medical 
evidence in this case shows that there existed a contributory 
relationship between the service-connected disabilities and 
his death.

The appellant in essence contended that physical stressed 
associated with the veteran's service-connected disabilities, 
in particular the pleural cavity injury, caused or hastened 
the veteran's death.

In December 2006, due to the complexities of the medical 
issues involved, the Board, pursuant to 38 C.F.R. § 20.901 
(2006), requested an IME opinion from a cardiologist to 
address the following questions:

1.  Is at as least as likely as not that the veteran's 
death was a result of his service-connected gunshot 
wounds, in particular the pleural cavity injury 
manifested by hemoptysis?

2.  Although not specifically contended by the widow, is 
it as likely as not that the veteran's complaints of 
chest pain and shortness of breath caused by the 
service-connected gunshot wounds may have masked the 
fatal cardiovascular disease to the extent that 
treatment was delayed, thus hastening his death?

The Board finds that the second question posed to the IME, 
Dr. J.F.L., has been answered in the appellant's favor [the 
answer to the first question was negative].  
The IME has opined that it is reasonable to conclude that the 
veteran's chronic symptoms of fatigue, chest pain and 
shortness of breath that were associated with his service-
connected gunshot wounds delayed recognition by health care 
providers that such symptoms were potentially cardiovascular 
in nature.  

This opinion is arguably supported by the medical records, 
which do not indicate lengthy onset of cardiovascular 
disease.  Thus, the competent medical evidence of record 
indicates the service-connected gunshot wounds had a 
contributory effect on the cause of the veteran's death, as 
they masked his fatal cardiovascular disease.  In other 
words, the service-connected gunshots wounds had a material 
influence in accelerating the veteran's death.  See 38 C.F.R. 
§ 3.312(c)(4) (2006).  There is no opinion to the contrary.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is granted.



ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


